Action to restrain defendant from obstructing or interfering with plaintiff’s right of way over certain land on which the defendant’s tracks run, and for other relief. Judgment entered in favor of plaintiff unanimously affirmed, with costs. The right of way is defined and granted by the mortgage instrument of November 14, 1924, and defined in the subsequent conveyance to which the mortgage instrument refers. Plaintiff has succeeded to the rights of the mortgagee therein. On the pleadings and proof herein it would not be proper to grant relief for excessive user of the way. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.